Title: From James Madison to the Governor of Virginia, [20 May 1783]
From: Madison, James
To: Governor of Virginia,Harrison, Benjamin


[20 May 1783]
… Notwithstanding the numerous arrivals from Europe, we receive no other information than what passes through the public prints. Sir G. Carlton in answer to a letter from General Washington on the subject of the provisional Treaty repeats the same sentiments regarding the Negroes, which he advanced in the Conference at Orange Town; entering a Caution however against their being considered as a final construction of the article. We have the honor to be with great esteem Yr. Excellency’s obt. & humble servants
J. Madison Jr
